— Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered January 28, 2008, which granted plaintiffs motion for summary judgment against defendants Crum & Forster and U.S. Fire in the amount of $178,205.16, and denied those defendants’ cross motion for summary judgment dismissing plaintiff’s claim for damages, unanimously affirmed, with costs.
This Court previously affirmed the ruling that Crum & Forster and its subsidiary, U.S. Fire, were obligated, under plaintiff’s insurance policy, to provide coverage for damages incurred in connection with the renovation of a hotel (41 AD3d 185 [2007]). The amount of such damages is irrefutably established by evidence in the record. The award of prejudgment interest and the determination of the date from which computed were appropriate exercises of the court’s discretion (CELR 5001 [a]). Concur — Saxe, J.P., Friedman, Sweeny, Renwick and Freedman, JJ.